Citation Nr: 0618696	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for mechanical thoracolumbar and lumbosacral back pain with 
kyphoscoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from February 
1996 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, 
granted service connection for the veteran's back disorder 
and rated the back disorder as 0 percent disabling.  
Subsequently, a May 2004 rating decision assigned a 10 
percent disability rating for the back disorder, effective as 
of the date that service connection had been established.

In August 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Board member.  At the hearing 
she testified that her service-connected back disability had 
increased in severity since the last VA Compensation and 
Pension examination was conducted in January 2004.  Therefore 
the veteran should be scheduled for another VA examination.  

At the August 2005 hearing the veteran also testified that 
she was undergoing treatment for her back disability with a 
private physician, and that she was scheduled for treatment 
at a VA medical facility in September 2005.  These records 
should be requested.  

Finally, although the RO provided the veteran with the 
appropriate notice with respect to her claim for service 
connection, her claim now is for an increased rating for her 
back disability.  Since the Board must remand the veteran's 
claim for other reasons, VA should now provide the required 
notice to the claimant with respect to the claim for an 
increased rating.  See VBA Fast Letter (06-04) (March 14, 
2006). 

Accordingly, the case is REMANDED for the following action:

1.   The AMC should send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See VBA Fast Letter (06-04).  

2.  The veteran should be asked to 
identify all health care professionals 
and/or facilities where she had been 
treated for her back disability.  The RO 
should obtain records of treatment from 
all the sources listed by the veteran 
which are not already on file.  Even if 
the veteran does not respond, the RO 
should obtain records of recent treatment 
at VA facilities.

3.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate her service-connected 
back disability.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

